On Motion for Rehearing.
In motion for rehearing, our attention is called to the fact that in the original opinion we were in error in stating that the petition for injunction did not allege that the commissioners' court would create the district or even were threatening to create such district. A re-examination of *Page 609 
the petition discloses that it contained such an allegation. The decision, however, was not based on this supposed failure of pleading, and the fact that such an allegation was contained in no way affects the decision rendered.
The motion for rehearing is overruled.